DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 9, and 11 – 18 have been amended. Claims 10 and 19 – 20 are as previously presented. Claims 1 – 12 and 19 – 20 remain withdrawn. Therefore, claims 13 – 18 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 4/25/2022 has been entered. The drawing objection and the objection to claim 14 are withdrawn. The rejection of claim 14 under 35 U.S.C. 112(b) is withdrawn; however, a new rejection is made in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites, "the slit valve opening of the slit valve gate." Independent claim 13 recites a "slit valve," wherein the slit valve has a "slit valve opening" for inserting and removing substrates, and a "slit valve gate" for sealing the process chamber. That is, the "slit valve opening" and the "slit valve gate" are two separate elements. Therefore, the limitation, "the slit valve opening of the slit valve gate" contradicts the language in claim 13. Examiner is interpreting "the slit valve opening of the slit valve gate" as "the slit valve opening of the slit valve."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 – 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka et al. (US 2008/0006371) in view of Iwabuchi et al. (US 4,475,023).
Regarding claim 13, Muraoka discloses an apparatus for reducing microwave leakage from a process chamber (“An object of the present invention is to provide a microwave plasma processing device capable of suppressing leakage of a microwave to the outside” [0010]), comprising: 
the process chamber having a substrate support in an inner volume (see annotated Fig. 1; [0037]); 
a slit valve disposed in a wall of the process chamber, the slit valve having a slit valve opening for inserting and removing substrates from the substrate support and a slit valve gate for sealing the process chamber (see annotated Fig. 1; [0042]; [0051]); and 
a choke cavity in the slit valve that surrounds the slit valve opening (Fig. 1 shows one embodiment of a slit valve, comprising choke cavity 26e; Fig. 23 (annotated, below) shows an alternative configuration of a slit valve comprising choke cavity 26e; [0065]; additionally, Fig. 21 shows a front view of a slit valve, indicating that choke cavity 26e surrounds the slit valve opening).

Muraoka does not expressly disclose wherein the choke cavity has a varying surface on a bottom of the choke cavity.
Iwabuchi is directed toward a microwave apparatus comprising a device for reducing microwave leakage [Abstract]. Iwabuchi discloses that the shape of a microwave choke affects the amount of microwave energy leakage. Figs. 8A-8C show microwave chokes with different structures (Fig. 8A shows a flat surface, Fig. 8B shows a surface comprising slits, and Fig. 8C shows a surface comprising an array of trapezoidal shapes). Fig. 8D shows the microwave energy leakage realized using each of the chokes in Figs. 8A, 8B, and 8C. Fig. 8D shows that the microwave energy leakage realized with the chokes comprising a ‘varying surface’ (the chokes of Figs. 8B and 8C) is less than the microwave energy leakage realized with the choke comprising a flat surface (the choke of Fig. 8A) [Col. 8, lines 1-31].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the choke cavity has a varying surface on a bottom of the choke cavity. This allows for desirably reducing the microwave energy leakage from the process chamber. Additionally, this is merely a known technique of utilizing a varying surface in a microwave choke (as disclosed by Iwabuchi), applied to a known device comprising a microwave choke (as disclosed by Muraoka), to yield predictable results.

    PNG
    media_image1.png
    798
    910
    media_image1.png
    Greyscale

Fig. 1 of Muraoka, annotated

    PNG
    media_image2.png
    564
    672
    media_image2.png
    Greyscale

Fig. 23 of Muraoka, annotated

    PNG
    media_image3.png
    423
    487
    media_image3.png
    Greyscale

Fig. 21 of Muraoka, annotated

    PNG
    media_image4.png
    748
    430
    media_image4.png
    Greyscale

Figs. 8A – 8D of Iwabuchi

Regarding claim 14, Muraoka discloses wherein the choke cavity is located inward of a vacuum gasket for the slit valve gate towards the slit valve opening of the slit valve gate (element 26d is a “rim-shaped hermetically sealing member (O-ring)” [0051]; while Figs. 21 and 23 above show wherein choke cavity 26e is located outward of vacuum gasket 26e, Muraoka states, “the case where the microwave reflecting mechanism 26e is provided on the outside of the hermetically sealing member has been described, but the microwave reflecting mechanism 26e may be provided on the inside of the hermetically sealing member 26d” [0065]; please see also the 112(b) rejection of claim 14, and the interpretation of “the slit valve opening of the slit valve gate”).

Regarding claim 18, Muraoka does not expressly disclose wherein the choke cavity has a width of greater than zero to less than a wavelength of a highest resonant frequency of the choke cavity.
However, Muraoka’s disclosure indicates that the width of the choke cavity is a result-effective variable. Muraoka refers to the width of the choke cavity as “W” (see Fig. 5, reproduced below, and [0055]). Muraoka states, “Graphs in FIGS. 9 to 11 show results when W is changed in a similar manner (L=10 mm, d=31 mm in any case). FIG. 9, FIG. 10, and FIG. 11 show cases of W=20 mm, W=10 mm, and W=3 mm, respectively. Results of W (mm) and the microwave leakage amount in FIG. 6 and FIGS. 9 to 11 are shown in Table 2” [0058]. “These results show that the leakage amount of the microwave to the outside increases to some extent in the case of W=3 mm as shown in FIG. 11 but the leakage amount of the microwave can be reduced by the setting of W=5 mm or more. Meanwhile, if W is increased more than necessary, the need for increasing the size of the entire valve element arises, and consequently W is preferably set in a range more than 3 mm and less than 10 mm, and more preferably set to approximately 5 mm shown in FIG. 6” [0059].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the choke cavity has a width of greater than zero to less than a wavelength of a highest resonant frequency of the choke cavity. Given Muraoka’s teaching that the width of the choke cavity affects the microwave leakage amount, it would have been obvious to choose a width that results in a tolerable amount of microwave leakage.

    PNG
    media_image5.png
    475
    490
    media_image5.png
    Greyscale

Fig. 5 of Muraoka
Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka / Iwabuchi in view of Carcano et al. (US 2018/0153002).
Regarding claim 15, Muraoka does not expressly disclose wherein the varying surface has serrations with highest peaks of the serrations causing resonance of a highest resonating frequency of the choke cavity and valleys of the serrations causing resonance of a lowest resonating frequency of the choke cavity.
Iwabuchi discloses a varying surface with serrations (the term serration is defined as “a tooth or point of a serrated edge or surface” [Google dictionary]; Figs. 8B and 8C show elements having the shape of teeth, indicating a surface with serrations).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the varying surface has serrations. This allows for desirably reducing the microwave energy leakage from the process chamber as compared with a structure with a flat surface (such as in Fig. 8A), as described by Iwabuchi [Col. 8, lines 1-31].

Iwabuchi does not expressly disclose wherein the highest peaks of the serrations cause resonance of a highest resonating frequency of the choke cavity and valleys of the serrations cause resonance of a lowest resonating frequency of the choke cavity.
Carcano is directed toward an apparatus for reducing microwave leakage from a process chamber [Title], [0005]. Carcano discloses a microwave choke assembly, shown in Fig. 5A and reproduced below. The choke assembly comprises a varying surface that includes notches 510. Carcano states, “The notches 510 may generally be cut to ultimately define the resonant elements 420 to have the same width, and to have length characteristics necessary to form a quarter-wave resonant circuit at the frequencies of operation of the oven 100. The cutting of the notches 510 creates the resonant elements 420 as relatively thin tabs or projections (e.g., fingers) that extend away from the base portion 410. The resonant elements 420 therefore form a resonant short circuit with low impedance to ground so that the choke 140 forms an effective reflector to keep RF leakage signals within the cooking chamber” [0054].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the highest peaks of the serrations cause resonance of a highest resonating frequency of the choke cavity and valleys of the serrations cause resonance of a lowest resonating frequency of the choke cavity. As stated by Carcano, the notches are formed to have length characteristics necessary to form a quarter-wave resonant circuit at the frequencies of operation of the oven. This results in a microwave choke that minimizes microwave energy leakage from the chamber. One of ordinary skill in the art would be able to calculate the dimensions required to form a quarter-wave resonant circuit at the desired frequencies, using the well-known equation λ = c / f, where f is the frequency of the microwave energy, and c is the speed of light.

    PNG
    media_image6.png
    615
    486
    media_image6.png
    Greyscale

Figs. 5A and 5B of Carcano

Regarding claim 16, Muraoka / Iwabuchi / Carcano does not expressly disclose wherein peaks of the serrations are approximately 11.2 mm deep from an opening surface of the choke cavity and valleys of the serrations are approximately 12.8 mm deep from the opening surface of the choke cavity.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the sizes of the elements (‘peaks’ and ‘valleys’ of serrations) on the varying surface such that the elements effectively reduce microwave leakage at the required frequencies. As described in the rejection of claim 15, Carcano states, “notches 510 may generally be cut to ultimately define the resonant elements 420 to have the same width, and to have length characteristics necessary to form a quarter-wave resonant circuit at the frequencies of operation of the oven 100” [0054]. One of ordinary skill in the art would be able to calculate the dimensions required to form a quarter-wave resonant circuit at the desired frequencies, using the well-known equation λ = c / f, where f is the frequency of the microwave energy, and c is the speed of light.

Regarding claim 17, Muraoka / Iwabuchi does not expressly disclose wherein the serrations are formed separately from the choke cavity and inserted into the choke cavity.
However, “the patentability of a product does not depend on its method of production. If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP § 2113-I.

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. On pages 7 – 8, Applicant refers to the Iwabuchi reference, and states, “The “varying” wall 15w (see Fig. 6 of lwabuchi) is the sidewall of the cavities,” and, “[t]hus, the Applicant asserts that the attenuator of lwabuchi does not teach or suggest a choke cavity with a varying surface on a bottom of the choke cavity.”
However, while Applicant interprets the varying wall 15w of Iwabuchi as a ‘sidewall’, the choke shown in Fig. 8C, to which Examiner has referred in the rejection of claim 13, can be interpreted as having a bottom of the choke cavity as shown below, and as having a varying surface on a bottom of the choke cavity as shown below.

    PNG
    media_image7.png
    199
    399
    media_image7.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761